SUMMARY ORDER
Plaintiff-appellant Richard Moskowitz appeals from a judgment of the District Court granting defendants’ motion for summary judgment and dismissing his claims of discrimination and retaliation in violation of 42 U.S.C. § 2000(e) et seq. (“Title VII”) and New York State Executive Law § 296 (“NYHRL”). The District Court concluded that Moskowitz was not entitled to relief under either Title VII or the NYHRL because he was an independent contractor of the defendants rather than an employee.
Substantially for the reasons stated in the District Court’s opinion, we affirm the judgment of the District Court.
We have considered all of plaintiffs claims on appeal and we hereby AFFIRM the judgment of the District Court.